         Case 1:19-cv-00305 ECF No. 1 filed 04/22/19 PageID.1 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 ARETTA NEUMANN-HURLESS,
                                                                CASE NO. 2:19-cv-
       Plaintiff,
                                                                HON.
 v.

 MANJEET SINGH and RANDHAWA
 TRUCKING,

      Defendants.

 MICHAEL J. ROTHSTEIN (P70240)
 ROTHSTEIN LAW GROUP PLC
 Attorneys for Plaintiff
 19068 W. Ten Mile Road
 Southfield, MI 48075
 (248) 355-2048/ (248) 355-2079 fax
 mjr@rothsteinlawgroup.com

                    There is no other pending or resolved civil action arising out of
                    the same transaction or occurrence as alleged in this Complaint.

                                    /s/ Michael J. Rothstein
                                MICHAEL J. ROTHSTEIN (P70240)

                       COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES Plaintiff herein, ARETTA NEUMANN-HURLESS, by and through her

attorneys, ROTHSTEIN LAW GROUP PLC, and in support of her Complaint against Defendants,

MANJEET SINGH and RANDHAWA TRUCKING, shows unto this Honorable Court as follows:

                                   GENERAL ALLEGATIONS

       1.      Jurisdiction is conferred by 28 USC 1332.

       2.      That Plaintiff, ARETTA NEUMANN-HURLESS, is a resident of the City of

Lakeland, State of Florida.
           Case 1:19-cv-00305 ECF No. 1 filed 04/22/19 PageID.2 Page 2 of 9



       3.      That based upon information and belief, Defendant, MANJEET SINGH

(hereinafter sometimes referred to as “Defendant-Driver”) resided at 917 Newcastle Court,

Shafter, CA 93263-3560.

       4.      That based upon information and belief, Defendant, RANDHAWA TRUCKING

(hereinafter sometimes referred to as “Defendant-Owner/Company”) is a foreign company that

conducted business at 641 N. San Marcos Drive Tracy, CA 95391.

       5.      That this case involves a motor vehicle accident which occurred on or about

August 14, 2017, in the Township of Walton, State of Michigan.

       6.      That the amount in controversy herein exceeds the sum of Seventy-Five Thousand

and 00/100 ($75,000.00) Dollars, exclusive of interest, costs, and attorney fees.

             COUNT I – NEGLIGENCE BY DEFENDANT, MANJEET SINGH

       7.      Plaintiff herein re-incorporates and re-alleges Paragraphs 1 through 6 of the General

Allegations of this Complaint with the same force and effect as if same were set forth in full

hereunder, and further states:

       8.      That on or about August 14, 2017, Plaintiff was operating a certain 2010 blue

Toyota Corolla motor vehicle bearing Michigan License Plate Number BBS7209 and Vin Number

2T1BU4EE4AC282224 (hereinafter referred to as “Plaintiff’s vehicle”).

       9.      That based upon information and belief, Defendant, MANJEET SINGH, at all

times relevant herein, was the operator of a motor vehicle identified as a 2017 gray Freightliner

Cascadia     bearing   California    License    Plate    Number      WP97205        and   VIN    of

3AKJGLDR6HSHW6092 (sometimes herein referred to as “Defendant’s vehicle”), and was

responsible for the use, operation, maintenance, and was in control of same at the time of the

subject motor vehicle accident.



                                                 2
         Case 1:19-cv-00305 ECF No. 1 filed 04/22/19 PageID.3 Page 3 of 9



       10.        That on or about August 14, 2017, Defendant-Driver was operating said vehicle

while traveling Northbound on I-69 at or near Baseline Highway, in the Township of Walton, State

of Michigan, when he was following too closely and failed to stop in the assured clear distance

ahead, causing a motor vehicle collision with the Plaintiff’s vehicle.

       11.        That at all times relevant and material hereto, it was the duty of Defendant-Driver

to operate said vehicle in a safe and reasonable manner and exercise such due care in such vehicle’s

operation as the rules of the common law require and in accordance with the laws of the State of

Michigan and all subdivision thereof having jurisdiction.

       12.        That, contrary to the duties set forth above and below, Defendant-Driver was

negligent, careless, reckless, and guilty of willful and wanton disregard of the lives and safety of

individuals such as Plaintiff in the operation of Defendant’s motor vehicle, and further breached

the aforesaid duties owed to Plaintiff, both statutory and common law, by way of illustration and

not limitation:

                  A.     Failing to operate his vehicle in a reasonably careful and prudent manner,

       and failing to keep his vehicle under control so as to avoid a collision;

                  B.     Driving his vehicle on the highway and/or roadway carelessly and

       heedlessly in willful disregard of the safety of others, without due caution and

       circumspection, so as to endanger persons and property;

                  C.     Failing to make reasonable and proper observations and draw reasonable

       and proper conclusions which were necessary at the time so as to avoid the motor vehicle

       accident with another vehicle;

                  D.     Operating his vehicle in a reckless manner without regard for the safety of

       others in violation of numerous Michigan Statutes;



                                                   3
         Case 1:19-cv-00305 ECF No. 1 filed 04/22/19 PageID.4 Page 4 of 9



               E.      Failing to operate his vehicle at a safe speed which was reasonable and

       proper and within consideration for the then-existing conditions;

               F.      Failing to stop in the assured clear distance ahead;

               G.      Following too closely;

               H.      Committing other acts and/or omissions which constitute breaches of duties

       owed Plaintiff with respect to the operation of a motor vehicle, which Plaintiff reserves the

       right to add at a later date.

       13.     That in the happening of the aforesaid accident, Plaintiff herein was not negligent.

       14.     That as a direct and proximate result of the aforementioned breaches of duties and

negligence of Defendant-Driver, Plaintiff was caused to suffer severe, serious, painful, permanent,

and/or disabling injuries, physical and/or psychological, including serious impairment(s) of body

function(s) and/or permanent serious disfigurement.

       15.     That as a direct and proximate result of the aforementioned negligence and breaches

of duties of Defendant-Driver, Plaintiff herein was made to suffer serious and disabling injuries;

including but not limited to injuries to her skeletal, nervous, cardiovascular and/or musculoskeletal

systems, and injuries to the muscles, tendons, ligaments, nerves, bones and tissues of her head,

back, neck, shoulders, arms, ribs, chest, butt, hips, and/or other parts of her body, and/or

aggravation of pre-existing conditions as well as other serious and disabling injuries, the nature

and extent of which are not completely known at this time.

       16.     That as a result of the aforesaid accident, Plaintiff suffered, and will continue to

suffer, great pain, discomfort, embarrassment, mental anguish, psychological trauma, depression,

gross anxiety, and inconvenience.




                                                 4
         Case 1:19-cv-00305 ECF No. 1 filed 04/22/19 PageID.5 Page 5 of 9



       17.     That prior to the accident, Plaintiff herein was in reasonably good health and was

able to and did participate in most of the usual activities of life, but since said accident, Plaintiff

has been under medical care and in a state of continued pain, stress, and discomfort, all preventing

her from engaging in many of those activities she engaged in prior to the accident.

       18.     That as a direct and proximate result of the subject automobile accident, Plaintiff,

was made to suffer serious and disabling injuries as hereinabove described.

       19.     That the aforesaid injuries and damages sustained by Plaintiff constitute a serious

impairment of a body function(s) and/or serious permanent disfigurement.

       20.     That as a direct and proximate result of the motor vehicle accident and the injures

Plaintiff sustained therein, Plaintiff has sought and obtained continued medical treatment and

attention, including, but not limited to hospital, doctor, therapist, nursing services, and will likely

require medical treatment in the future.

       WHEREFORE, Plaintiff herein, ARETTA NEUMANN-HURLESS, prays that this

Honorable Court grant judgment in favor of Plaintiff and against Defendant, MANJEET SINGH,

in whatever amount Plaintiff is found to be entitled, together with interest, costs, and attorney fees.

 COUNT II – OWNERSHIP LIABILITY OF DEFENDANT, RANDHAWA TRUCKING

       21.     Plaintiff herein re-incorporates and re-alleges Paragraphs 1 through 20 of the

Allegations of this Complaint with the same force and effect as if same were set forth in full

hereunder, and further states:

       22.     That, based upon information and belief, at all times relevant herein Defendant,

RANDHAWA TRUCKING, was the sole and/or co-owner(s) of the vehicle that Defendant,

MANJEET SINGH, was operating at the time of the aforementioned motor vehicle accident.




                                                  5
         Case 1:19-cv-00305 ECF No. 1 filed 04/22/19 PageID.6 Page 6 of 9



       23.       That Defendant, MANJEET SINGH, was operating Defendant-Owner’s vehicle

with the full consent and knowledge of Defendant-Owner, RANDHAWA TRUCKING, and

accordingly Defendant, RANDHAWA TRUCKING, is liable and responsible for all damages

sustained by Plaintiff proximately caused by Defendant-Driver’s negligence pursuant to MCL

257.401 et. seq., as amended, and other applicable statutes of the State of Michigan governing

owner’s liability for the negligent operation of motor vehicles and the common law of the State of

Michigan.

       WHEREFORE, Plaintiff herein, ARETTA NEUMANN-HURLESS, prays that this

Honorable Court grant judgment in favor of Plaintiff and against Defendant, RANDHAWA

TRUCKING, in whatever amount Plaintiff is found to be entitled, together with interest, costs, and

attorney fees.

                   COUNT III – NEGLIGENT ENTRUSTMENT AGAINST
                       DEFENDANT, RANDHAWA TRUCKING

       24.       Plaintiff herein re-incorporates and re-alleges Paragraphs 1 through 23 of the

Allegations of this Complaint with the same force and effect as if same were set forth in full

hereunder, and further states:

       25.       That on or about August 14, 2017, Defendant-Owner, RANDHAWA TRUCKING,

entrusted Defendant’s vehicle, a potentially dangerous instrumentality, to Defendant-Driver,

MANJEET SINGH, whom based upon information and belief, Defendant-Owner, RANDHAWA

TRUCKING, knew, or should have known, was not a reasonably prudent driver and who may

endanger others with said instrumentality.

       26.       Defendant-Owner, RANDHAWA TRUCKING, is responsible for any and all

damages sustained by Plaintiff in this matter as heretofore and hereinafter alleged which were




                                                6
         Case 1:19-cv-00305 ECF No. 1 filed 04/22/19 PageID.7 Page 7 of 9



caused as a result of the negligent operation of the said motor vehicle by Defendant-Driver,

MANJEET SINGH.

       WHEREFORE, Plaintiff herein, ARETTA NEUMANN-HURLESS, prays that this

Honorable Court grant judgment in favor of Plaintiff and against Defendant, RANDHAWA

TRUCKING, in whatever amount Plaintiff is found to be entitled, together with interest, costs, and

attorney fees.

                     COUNT IV – RESPONDEAT SUPERIOR AGAINST
                        DEFENDANT, RANDHAWA TRUCKING

       27.       Plaintiff herein re-incorporates and re-alleges Paragraphs 1 through 26 of the

Allegations of this Complaint with the same force and effect as if same were set forth in full

hereunder, and further states:

       28.       That on or about August 14, 2017, Defendant, RANDHAWA TRUCKING, was

the owner and/or co-owner of said vehicle, operated by Defendant, MANJEET SINGH.

       29.       That on or about August 14, 2017, Defendant, MANJEET SINGH, was an

employee, servant and/or agent of said Defendant, RANDHAWA TRUCKING.

       30.       That on or about August 14, 2017, and at the time of the aforesaid collision,

Defendant, MANJEET SINGH, was operating said motor vehicle with the express and/or implied

consent of Defendant, RANDHAWA TRUCKING.

       31.       That on or about August 14, 2017, Defendant, RANDHAWA TRUCKING, knew

or should have known that Defendant, MANJEET SINGH, was operating said motor vehicle.

       32.       That on or about August 14, 2017, and at the time of the aforesaid accident,

Defendant, MANJEET SINGH, was operating said motor vehicle during the course of his

employment for Defendant, RANDHAWA TRUCKING, and during the course of his regular

duties for said Defendant.

                                                7
         Case 1:19-cv-00305 ECF No. 1 filed 04/22/19 PageID.8 Page 8 of 9



       33.     That Defendant, RANDHAWA TRUCKING, is liable for the injuries and damages

sustained by Plaintiff as a result of the negligence of Defendant, MANJEET SINGH, their servant,

employee, and/or agent pursuant to the Doctrine of Respondeat Superior.

       WHEREFORE, Plaintiff herein, ARETTA NEUMANN-HURLESS, prays that this

Honorable Court grant judgment in favor of Plaintiff and against Defendant, RANDHAWA

TRUCKING, in whatever amount Plaintiff is found to be entitled, together with interests, costs,

and attorney fees.

                                                   Respectfully submitted,

                                                   ROTHSTEIN LAW GROUP PLC


                                                   /s/ Michael J. Rothstein
                                                   MICHAEL J. ROTHSTEIN (P70240)
                                                   Attorney for Plaintiff
                                                   19068 W. Ten Mile Road
                                                   Southfield, MI 48075
Dated: April 22, 2019                              (248) 355-2048




                                               8
         Case 1:19-cv-00305 ECF No. 1 filed 04/22/19 PageID.9 Page 9 of 9



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN

 ARETTA NEUMANN-HURLESS,
                                                         CASE NO. 2:19-cv-
       Plaintiff,
                                                         HON.
 v.

 MANJEET SINGH and RANDHAWA
 TRUCKING,

       Defendants.

 MICHAEL J. ROTHSTEIN (P70240)
 ROTHSTEIN LAW GROUP PLC
 Attorneys for Plaintiff
 19068 W. Ten Mile Road
 Southfield, MI 48075
 (248) 355-2048/ (248) 355-2079 fax
 mjr@rothsteinlawgroup.com


                                 DEMAND FOR JURY TRIAL

       NOW COMES Plaintiff herein, ARETTA NEUMANN-HURLESS, by and through her

attorneys, ROTHSTEIN LAW GROUP PLC, and hereby demands a trial by jury as to any and all

issues so triable in the captioned matter.

                                                 Respectfully submitted,

                                                 ROTHSTEIN LAW GROUP PLC


                                                 /s/ Michael J. Rothstein
                                                 MICHAEL J. ROTHSTEIN (P70240)
                                                 Attorney for Plaintiff
                                                 19068 W. Ten Mile Road
                                                 Southfield, MI 48075
Dated: April 22, 2019                            (248) 355-2048




                                             9
